                             Case 4:19-cv-01843-KAW Document 48-2 Filed 01/30/20 Page 1 of 7



                        1   DENISE M. MINGRONE (SBN 135224)
                            dmingrone@orrick.com
                        2   ROBERT L. URIARTE (SBN 258274)
                            ruriarte@orrick.com
                        3   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            1000 Marsh Road
                        4   Menlo Park, CA 940255
                            Telephone:     650 614 7400
                        5
                            ROBERT M. LOEB (pro hac vice pending)
                        6   rloeb@orrick.com
                            JAMES ANGLIN FLYNN (pro hac vice pending)
                        7   jflynn@orrick.com
                            ORRICK, HERRINGTON & SUTCLIFFE LLP
                        8   1152 15th Street NW
                            Washington, DC 20005
                        9   Telephone:    202 339 8475
                       10   Attorneys for SYNOPSYS, INC.

                       11

                       12
                                                  IN THE UNITED STATES DISTRICT COURT
                       13
                                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
                       14
                                                           OAKLAND DIVISION
                       15

                       16   THE CENTER FOR INVESTIGATIVE               Case No. 4:19-cv-1843-KAW
                            REPORTING AND WILL EVANS,
                       17
                                            Plaintiff,                 DECLARATION OF SARAH LEE IN
                       18                                              SUPPORT OF SYNOPSYS’ MOTION TO
                                  v.                                   INTERVENE
                       19
                            U.S. DEPARTMENT OF LABOR,
                       20
                                            Defendant.
                       21                                     Judge:

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                              DECLARATION OF SARAH LEE IN SUPPORT OF
                                                                                         SYNOPSYS’ MOTION TO INTERVENE
Case 4:19-cv-01843-KAW Document 48-2 Filed 01/30/20 Page 2 of 7
Case 4:19-cv-01843-KAW Document 48-2 Filed 01/30/20 Page 3 of 7
Case 4:19-cv-01843-KAW Document 48-2 Filed 01/30/20 Page 4 of 7
Case 4:19-cv-01843-KAW Document 48-2 Filed 01/30/20 Page 5 of 7
Case 4:19-cv-01843-KAW Document 48-2 Filed 01/30/20 Page 6 of 7
Case 4:19-cv-01843-KAW Document 48-2 Filed 01/30/20 Page 7 of 7
